          Case 2:21-cv-00852-JLS Document 7 Filed 02/24/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALEJANDRO DEJESUS,                                     No. 4:21-CV-00303

                  Petitioner,                          (Judge Brann)

         v.

WARDEN, SCI-MAHANOY

                  Respondent.

                                          ORDER

       AND NOW, this 24th day of February 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

  1.          The Clerk of Court is directed to TRANSFER the above captioned
              action to the United States District Court for the Eastern District of
              Pennsylvania.

  2.          This Court’s Thirty Day Administrative Order (Doc. 4) is VACATED.

  3.          Financial information and Petitioner’s pending motion for appointment of
              counsel shall be left to the discretion of the transferee court.

  4.          The Clerk of Court is directed to mark this matter CLOSED.

                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge
